Exhibit 10.6

 

AMENDED AND RESTATED SECURITIES ACCOUNT CONTROL AGREEMENT

 

AMENDED AND RESTATED SECURITIES ACCOUNT CONTROL AGREEMENT (the “Agreement”),
dated as of June 24, 2003, among SuperGen, Inc., a Delaware company (the
“Company”), the secured parties set forth on the signature pages hereof (each, a
“Secured Party”, and collectively, the “Secured Parties”), and Mellon Investor
Services LLC, a New Jersey limited liability company, as Custodian.

 

WHEREAS:

 

A.                                   The Company and the Secured Parties were
parties to a Securities Purchase Agreement, dated as of February 26, 2003 (as
amended or otherwise modified from time to time, the “February Securities
Purchase Agreement”);

 

B.                                     Pursuant to the February Securities
Purchase Agreement, the Secured Parties, severally but not jointly, agreed to
purchase certain senior exchangeable convertible notes (the “February Notes”)
from the Company, which, among other things, were exchangeable (the “AVII
Exchange Right”) by each Secured Party for up to an aggregate number of shares
(collectively, the “AVII Shares”) of the common stock, par value $.0001 per
share, of AVI BioPharma, Inc. (“AVII”), set forth opposite such Secured Party’s
name on the Collateral Schedule attached thereto;

 

C.                                     Pursuant to the terms of that certain
Pledge Agreement, dated as of February 26, 2003, made by the Company in favor of
the Secured Parties, as amended and restated pursuant to that certain Amended
and Restated Pledge Agreement, dated as of the date hereof (as the same may be
hereafter amended, supplemented or otherwise modified from time to time, the
“Pledge Agreement”), the Company has granted each Secured Party a security
interest (the “Security Interest”) in such Secured Party’s AVII Shares
(collectively, the “Pledged Shares”) and the certificates representing such
Pledged Shares, all options and other rights, contractual or otherwise, in
respect of the Pledged Shares and all dividends, distributions, cash,
instruments, investment property and other property (including but not limited
to, any stock dividend and any distribution in connection with a stock split)
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Pledged Shares and all security entitlements
in respect of the Pledged Shares and all proceeds of any of the foregoing,
whether now owned or existing or hereafter acquired or arising and wherever
located (collectively, the “Pledged Collateral”).  In order to perfect the
Secured Parties’ interest in the Pledged Collateral, the Company has established
a securities account with the Custodian into which the Pledged Collateral was
deposited.  The Company acknowledges having received value for such pledge of
the Pledged Collateral.

 

D.                                    Each Secured Party has entered into a
Conversion and Amendment Agreement with the Company, each dated as of the date
hereof, pursuant to which, among other things, the AVII Exchange Right is being
eliminated;

 

--------------------------------------------------------------------------------


 

E.                                      The Company and the Secured Parties are
parties to a Securities Purchase Agreement, dated as of the date hereof (as
amended or otherwise modified from time to time, the “Securities Purchase
Agreement”) pursuant to which the Secured Parties, severally but not jointly,
have agreed to purchase (i) certain senior convertible notes (the “Notes”) from
the Company and (ii) warrants to purchase up to an aggregate number of AVII
Shares, set forth opposite such Secured Party’s name on Exhibit A attached
hereto (the “Warrants”);

 

F.                                      It is a condition precedent to the
purchase of the Notes and the Warrants by the Secured Parties pursuant to the
Securities Purchase Agreement that the Company shall have executed and delivered
to the Secured Parties an amended and restated pledge agreement providing for,
among other things, the pledge to the Secured Parties of, and the grant to the
Secured Parties of a Security Interest in, the Pledged Shares to each Secured
Party to secure such Secured Party’s right to exercise its Warrants as specified
in the Collateral Schedule attached to such pledge agreement and the Schedule of
Buyers attached to the Securities Purchase Agreement.

 

G.                                     Terms defined in Article 8 or 9 of the
Uniform Commercial Code as in effect in the State of New York (the “UCC”) are
used in this Agreement (including, without limitation, paragraph (A) above) as
such terms are defined in such Article 8 or 9.

 

H.                                    The Company and the Secured Parties hereto
are entering into this Agreement pursuant to the terms of the Amended and
Restated Pledge Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the parties hereto hereby agree as follows:

 

Section 1.  Appointment of Custodian.  The Custodian, Mellon Investor Services
LLC, with an address at 235 Montgomery Street, 23rd Floor, San Francisco, CA 
94104 (in such capacity, together with its successors in such capacity, the
“Custodian”) agrees that it is a “securities intermediary” (as such term is
defined in Section 8-102(a)(14) of the UCC).

 

Section 2.  Notation of Security Interest.  The Company and the Secured Parties
are entering into this Agreement to perfect, and confirm the first priority lien
of, the Secured Parties’ security interest in the Pledged Collateral.

 

Section 3.  The Accounts.

 

(a)                                  Establishment of Accounts.  The Custodian
acknowledges and agrees that it has established and is maintaining on its books
and records the following account: account number 002346SUPERINC designated the
SuperGen, Inc., Securities Account (such account, together with any replacements
thereof or substitutions therefor, and together with any additional Accounts, if
any, established in the future pursuant hereto, collectively the “Accounts”)
into which there was deposited the Pledged Shares and all other property
constituting Pledged Collateral under the Pledge Agreement.  The Custodian
represents that as of the date hereof this Agreement is the only agreement
between the Custodian and the Company governing the Accounts.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Status of Accounts; Treatment of Property as
Financial Assets; Relationship of Parties.  Each of the parties hereto agrees
that:  (i) each of the Accounts is a “securities account” (within the meaning of
Section 8-501(a) of the UCC) in respect of which the Custodian is a “securities
intermediary” (within the meaning of Section 8-102(a)(14) of the UCC); (ii) each
item of property (whether cash, a security, an instrument or any other property)
credited to any of the Accounts shall be treated as a “financial asset” (within
the meaning of Section 8-102(a)(9) of the UCC); (iii) the Custodian will treat
each Secured Party as the person entitled to exercise the rights that comprise
such Secured Party’s pro rata interest in each such item of property credited to
any of the Accounts; (iv) each Secured Party is an “entitlement holder” (within
the meaning of Section 8-102(a)(7) of the UCC); and (v) the Pledged Collateral
and any rights or proceeds derived therefrom are subject to the liens and other
security interests in favor of the Secured Parties and the rights of the Company
in respect of the Pledged Collateral are also subject to such liens and such
other security interests.

 

(c)                                  The Custodian will, by book-entry notation,
promptly credit to the appropriate account all property delivered to it
constituting Pledged Collateral and such property shall be held by the Custodian
and treated as “financial assets”.

 

(d)                                 Form of Securities, Instruments, etc.  All
securities and other financial assets credited to any of the Accounts that are
in registered form or that are payable to or to the order of shall be (i)
registered in the name of, or payable to or to the order of, the Custodian or
(ii) endorsed to the order of the Custodian or in blank, in each case with
signatures guaranteed by a member of a medallion signature guarantee program
approved by the Securities Transfer Association and in no case will any
financial asset credited to any of the Accounts be registered in the name of, or
payable to or to the order of, the Company or indorsed to or to the order of the
Company, except to the extent the foregoing have been specially indorsed to or
to the order of the Custodian or in blank.

 

(e)                                  Securities Intermediary’s Jurisdiction. 
The Custodian agrees that, for the purposes of the UCC, its “securities
intermediary’s jurisdiction” (within the meaning of Section 8-110(e) of the UCC)
shall be the State of New York.

 

(f)                                    Conflicts with other Agreements.  The
Custodian agrees that, if there is any conflict between this Agreement (or any
portion thereof) and any other agreement relating to any of the Accounts, the
provisions of this Agreement shall prevail.

 

(g)                                 No Other Agreements.  The Custodian hereby
confirms and agrees that:

 

(i)                                     there are no other agreements entered
into between the Custodian and the Company with respect to the Accounts;

 

(ii)                                  it has not entered into, and until the
termination of this Agreement will not enter into, any agreement with any other
person relating to the Accounts and/or any financial assets credited thereto
pursuant to which it has agreed or

 

3

--------------------------------------------------------------------------------


 

will agree to comply with entitlement orders (as defined in Section 8-102(a)(8)
of the UCC) of such other person; and

 

(iii)                               it has not entered into, and until the
termination of this Agreement will not enter into, any agreement with the
Company or any Secured Party purporting to limit or condition the obligation of
the Custodian to comply with entitlement orders as set forth in Section 4
hereof.

 

(h)                                 Entitlement Orders, Standing Instructions. 
The Company, each Secured Party and the Custodian each agree that if at any time
the Custodian shall receive any “entitlement order” (within the meaning of
Section 8- 102(a)(8) of the New York UCC), or any other order, originated by a
Secured Party (so long as such order shall not relate to Pledged Shares
exceeding such Secured Party’s AVII Exercise Cap Allocation (as defined below))
and relating to the Accounts, the Custodian shall comply with such entitlement
order or other order without further consent by the Company or any other
Person.  Subject to the following paragraph, the Custodian shall accept
instructions or entitlement orders only from a Secured Party with respect to any
Pledged Collateral pledged to it pursuant to the Pledge Agreement and held by
the Custodian or otherwise credited to or held in the Accounts.  The Secured
Parties hereby instruct and order the Custodian to deposit, and to direct and
otherwise cause each issuer, obligor, guarantor, clearing corporation or other
applicable Person to pay and deposit into the Accounts under and in accordance
with the Pledge Agreement all cash distributions and all other Cash payments and
proceeds in respect of the Pledged Collateral (including any stock or securities
issued with respect to the Pledged Collateral and (i) if issued in certificated
form, the relevant certificate(s) shall be delivered to the Custodian upon
receipt, duly endorsed in blank or accompanied by blank stock powers, in each
case with signatures guaranteed by a member of a medallion signature guaranteed
program approved by the Securities Transfer Association and (ii) if issued in
book entry form, shall be registered in the name of the Custodian or its
nominee), until such time as the Secured Parties may otherwise direct the
Custodian in accordance with this Agreement.

 

Without limiting the foregoing, the Custodian agrees to comply with an exercise
notice from a Secured Party or the Company which exercise notice shall request
delivery to such Secured Party of a number of Pledged Shares that together with
all previously delivered Pledged Shares to such Secured Party shall not exceed
in the aggregate such Secured Party’s AVII Exercise Cap Allocation.  For
purposes hereof, “AVII Exercise Cap Allocation” means for each Secured Party,
initially the amount set forth opposite such Secured Party’s name on Exhibit A
hereto.  In the event that any Secured Party shall sell or otherwise transfer
any of its rights to any of the Pledged Shares in accordance with the Pledge
Agreement, then such Secured Party shall inform the Custodian in writing and the
transferee shall be allocated a pro rata portion of such Secured Party’s AVII
Exercise Cap Allocation.  In the event that any Secured Party shall no longer
have any rights to any Pledged Collateral and such Secured Party shall have
received a number of Pledged Shares which, in the aggregate, is less than such
Secured Party’s AVII Exercise Cap Allocation, then the Company and the remaining
Secured Parties shall so inform the Custodian in writing and the difference
between such Secured Party’s AVII Exercise Cap Allocation and the number of
Pledged Shares actually delivered to such Secured Party shall be allocated to
the respective AVII Exercise Cap Allocations of the remaining Secured Party’s on
a

 

4

--------------------------------------------------------------------------------


 

pro rata basis in accordance with such notice.  In addition to the foregoing,
upon receipt of written instructions from a Secured Party, the Custodian shall
take all actions necessary to deliver to the Secured Parties unrestricted
shares, provided that the Custodian shall have received, if reasonably
requested, a legal opinion from the Company that such actions will be in
compliance with all applicable securities laws.

 

Section 4.  The Custodian.

 

(a)                                  No Change to Accounts.  Without prior
written consent of the Secured Parties, the Custodian will not change the
account number or designation of any Account.

 

(b)                                 Certain Information.  The Custodian shall
promptly notify the Secured Parties if any Person asserts or seeks to assert a
lien, encumbrance or adverse claim against any portion or all of the property
credited to any of the Accounts.  The Custodian will send copies of all
statements, confirmations and other correspondence relating to each of the
Accounts (and/or any financial assets credited thereto)  simultaneously to the
Company and the Secured Parties.

 

(c)                                  Subordination.  In the event that the
Custodian has or subsequently obtains by agreement, by operation of law or
otherwise a security interest in any securities account or any security
entitlement credited thereto, the Custodian hereby subordinates any such
security interest therein to the security interest of the Secured Parties in the
Accounts, in all property credited thereto and in all security entitlements with
respect to such property, any and all statutory, regulatory, contractual or
other rights now or hereafter existing in favor of the Custodian over or with
respect to the Accounts, all property credited thereto and all security
entitlements to such property (including (i) any and all contractual rights of
set-off, lien or compensation, (ii) any and all statutory or regulatory rights
of pledge, lien, set-off or compensation (except that the Custodian may set-off
the face amount of any checks which have been credited to the Accounts but are
subsequently returned unpaid because of uncollected or insufficient funds),
(iii) any and all statutory, regulatory, contractual or other rights to put on
hold, block transfers from or fail to honor instructions of the Secured Parties
with respect to the Accounts or (iv) any and all statutory or other rights to
prohibit or otherwise limit the pledge, assignment, collateral assignment or
granting of any type of security interest of the Custodian in the Accounts).

 

(d)                                 Limitation on Liability.  The Custodian
shall not have any duties or obligations except those expressly set forth
herein.  Without limiting the generality of the foregoing, the Custodian shall
not be subject to any fiduciary or other implied duties, and the Custodian shall
not have any duty to take any discretionary action or exercise any discretionary
powers.  None of the Custodian, any Affiliate of the Custodian, or any officer,
agent, stockholder, partner, member, director or employee of the Custodian or
any Affiliate of the Custodian shall have any liability, whether direct or
indirect and whether in contract, tort or otherwise, other than for its gross
negligence or willful misconduct.  The Custodian:

 

(i)                                     shall act hereunder as custodian only
and shall not be responsible or liable in any matter whatever for the
sufficiency, collection,

 

5

--------------------------------------------------------------------------------


 

correctness, genuineness or validity of any revenues, cash, payments,
securities, property, funds, investments, dividends, distributions, interest,
income, earnings or other amounts deposited with or held by it or for the
identity, authority or rights of any person or entity executing and delivering
or purporting to execute or deliver any thereof to the Custodian;

 

(ii)                                  shall be fully protected in acting upon
any written notice, instruction, direction, request or other communication,
paper or document which the Custodian believes to be genuine, and shall have no
duty to inquire into or investigate the validity, accuracy or content of any
thereof;

 

(iii)                               shall not be liable for any error of
judgment or for any action taken, suffered or omitted to be taken except in the
case of its own gross negligence or bad faith, as determined by a final
non-appealable order, judgment, decree or ruling of a court of competent
jurisdiction.  In no event shall the Custodian be (A) liable for acting in
accordance with a notice, instruction, direction, request or other
communication, paper or document from a Secured Party or (B) liable or
responsible for special, punitive, indirect, consequential or incidental loss or
damages of any kind whatsoever to any person or entity (including without
limitation lost profits).  Any liability of the Custodian under this Agreement
will be limited to the amount of fees paid to the Custodian;

 

(iv)                              may consult with and obtain advice from
counsel (who may be an employee of the Custodian) and shall be fully protected
in taking, suffering or omitting to take any action in reliance on said advice;

 

(v)                                 shall have no duties, responsibilities or
obligations as the Custodian except those which are expressly set forth herein,
and in any modification or amendment hereof to which the Custodian has consented
in writing, and no duties, responsibilities or obligations shall be implied or
inferred.  Without limiting the foregoing, the Custodian shall not be subject
to, nor be required to comply with, or determine if any person or entity has
complied with, the Pledge Agreement or any other agreement between or among the
parties hereto, even though reference thereto may be made in this Agreement, or
to comply with any notice, instruction, direction, request or other
communication, paper or document other than as expressly set forth in this
Agreement;

 

(vi)                              may execute or perform any duty,
responsibility or obligation hereunder either directly or through agents,
attorneys, accountants or other experts;

 

(vii)                           may engage or be interested in any financial or
other transaction with any party hereto or affiliate thereof, and may act on, or
as depositary, trustee or agent for, any committee or body of holders of

 

6

--------------------------------------------------------------------------------


 

obligations of such party or affiliate, as freely as if it were not the
Custodian hereunder;

 

(viii)                        shall not be obligated to expend or risk its own
funds or to take any action which it believes would expose it to expense or
liability or to a risk of incurring expense or liability, unless it has been
furnished with assurances of repayment or indemnity satisfactory to it;

 

(ix)                                shall not take instructions or directions
except those given in accordance with this Agreement;

 

(x)                                   shall not incur any liability for not
performing any act, duty, obligation or responsibility by reason of any
occurrence beyond the control of the Custodian (including without limitation any
act or provision of any present or future law or regulation or governmental
authority, any act of God, war, civil disorder or failure of any means of
communication); and

 

(xi)                                shall not be called upon to advise any
person or entity as to any investments with respect to any security, property or
funds held in escrow hereunder or the dividends, distributions, income, interest
or earnings thereon for any action taken or omitted to be taken by any of them
hereunder or in connection herewith unless there has been a final judicial
determination that such act or omission was performed or omitted in bad faith or
constituted gross negligence or willful misconduct.

 

Section 5.  Indemnity; Limitation on Damages; Expenses; Fees.

 

(a)                                  Indemnity.  The Company agrees to
indemnify, defend, protect, save and keep harmless the Custodian and its
affiliates and their respective successors, assigns, directors, officers,
managers, employees, agents, attorneys, accountants and experts (collectively
the “Indemnitees”), from and against any and all losses, damages, claims,
liabilities, penalties, judgments, settlements, actions, suits, proceedings,
litigation, investigations, costs or expenses, including without limitation
reasonable fees and disbursements of counsel (collectively “Losses”), that may
be imposed on, incurred by, or asserted against any Indemnitee, at any time, and
in any way relating to or arising out of the execution, delivery or performance
of this Agreement, the enforcement of any rights or remedies under or in
connection with this Agreement, the establishment of the Accounts, the
acceptance or administration of the Accounts and any payment, transfer or other
application of securities, property or funds pursuant to this Agreement, or as
may arise by reason of any act, omission or error of the Indemnitee; provided,
however, that no Indemnitee shall be entitled to be so indemnified, defended,
protected, saved and kept harmless to the extent such Loss was proximately
caused by its own gross negligence or bad faith, as determined by a final,
non-appealable order, judgment, decree or ruling of a court of competent
jurisdiction.  The obligations contained in this Section 5(a) shall survive the
termination of this Agreement and the resignation or removal of the Custodian.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Expenses and Fees.  The Company shall be
responsible for, and hereby agrees to pay, all reasonable costs and expenses
incurred by the Custodian and the Secured Parties in connection with the
establishment and maintenance of the Accounts, including the Custodian’s
customary fees and expenses, any costs or expenses incurred by the Custodian as
a result of conflicting claims or notices involving the parties hereto,
including the reasonable fees and expenses of its internal and external legal
counsel, and all other reasonable costs and expenses incurred in connection with
the execution, administration or enforcement of this Agreement including
reasonable attorneys’ fees and costs, whether or not such enforcement includes
the filing of a lawsuit.  The authorization herein granted to the Custodian to
pay such reasonable costs and expenses shall be irrevocable and no further
authorization or instruction shall be required.

 

Section 6.  Representations and Warranties.

 

Each of the parties, severally and not jointly, represents and warrants that:

 

(a)                                  Status.  It is duly organized and validly
existing under the laws of the jurisdiction of its organization or incorporation
and, if relevant under such laws, in good standing.

 

(b)                                 Powers.  It has the power to execute this
Agreement and any other documentation relating to this Agreement to which it is
a party, to deliver this Agreement and any other documentation relating to this
Agreement that it is required by this Agreement to deliver and to perform its
obligations under this Agreement and has taken all necessary action to authorize
such execution, delivery and performance; and this Agreement has been, and each
other such document will be, duly executed and delivered by it.

 

(c)                                  No Violation or Conflict.  Such execution,
delivery and performance do not violate or conflict with any law applicable to
it, any provision of its constitutional documents, any order or judgment of any
court or other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.

 

(d)                                 Obligations Binding.  Its obligations under
this Agreement constitute its legal, valid and binding obligations, enforceable
in accordance with their respective terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)).

 

Section 7.                                          Adverse Claims.  Except for
the claims and interests of the Secured Parties and of the Company in the
Accounts, the Custodian does not know of any claim to, or interest in, any
Account or in any “financial asset” (as defined in Section 8-102(a) of the UCC)
credited thereto.  If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against any Account or in any financial asset carried therein,
the Custodian will promptly notify the Secured Parties and the Company thereof.

 

8

--------------------------------------------------------------------------------


 

Section 8.                                          Transfer.  Neither this
Agreement nor any interest or obligation in or under this Agreement may be
transferred (whether by way of security or otherwise) by any party without the
prior written consent of each other party, except that:

 

(a)                                  the Custodian may make such a transfer of
this Agreement pursuant to a consolidation or amalgamation with, or merger with
or into, or transfer of all or substantially all its assets to, another Person
(but without prejudice to any other right or remedy under any other agreement);
and

 

(b)                                 a Secured Party may transfer all of its
interests and obligations in and under this Agreement to a successor under the
Pledge Agreement; provided that the Custodian shall have no obligation to comply
with any notice, request, certificate, consent, statement, instrument, document
or other writing delivered by successor until the Custodian receives evidence of
such transfer as the Custodian may reasonably require.

 

Except as provided above, the transfer of this Agreement shall not terminate any
Account or alter the obligations of the parties hereto with respect to any
Account.  The Secured Parties shall notify the Company of any transfer under
this Section 8.

 

Any purported transfer that is not in compliance with this Section 8 will be
void.

 

Section 9.                                          Termination.  The rights and
powers granted herein to the Secured Parties have been granted in order to
perfect its security interest in the Accounts and the financial assets contained
therein, are powers coupled with an interest and will be affected neither by the
bankruptcy of the Company nor by the lapse of time.  The obligations of the
Custodian shall continue in effect until the security interests of each Secured
Party in the Accounts have been terminated pursuant to the terms of the Pledge
Agreement and the Secured Parties have notified the Custodian of such
termination in writing.  Upon the written instruction of the Secured Parties,
the Custodian shall close the Account or Accounts specified in such instruction
and disburse to the Company the balance of any assets therein.  Any of the
parties may terminate this Agreement upon 30 days’ prior written notice to all
of the other parties hereto; provided, however, that any Pledged Collateral
which has not been released by the Secured Parties at or prior to such time of
termination of this Agreement shall be transferred to a substitute securities
intermediary designated by the Company and acceptable to Secured Parties with
rights to a majority of the Pledged Collateral (or, if the Company does not so
designate an acceptable substitute bank within 10 days of receiving a
termination notice, designated by Secured Parties with rights to a majority of
the Pledged Collateral).

 

Except as provided above, the termination of this Agreement shall not terminate
any Account or alter the obligations of the Custodian to the Company or the
Secured Parties pursuant to any other agreement with respect to any Account.

 

Section 10.                                   Miscellaneous.

 

(a)                                  Governing Law; Jurisdiction; Jury Trial. 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other

 

9

--------------------------------------------------------------------------------


 

jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.  Each party hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts sitting in The City
of New York, Borough of Manhattan, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(b)                                 Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party; provided that a
facsimile signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature.

 

(c)                                  Headings.  The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

(d)                                 Severability.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

(e)                                  Entire Agreement; Amendments.  This
Agreement supersedes all other prior oral or written agreements among the
parties hereto, their affiliates and Persons acting on their behalf with respect
to the matters discussed herein, and this Agreement contains the entire
understanding common to all of the parties hereto with respect to the matters
covered herein and, except as specifically set forth herein, no party makes any
representation, warranty, covenant or undertaking with respect to such common
matters.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company, the Custodian and the Secured
Parties with rights to a majority of the Pledged Collateral.

 

(f)                                    Notices.  Any notices, consents, waivers
or other communications required or permitted to be given under the terms of
this Agreement must be in writing and will be deemed to have been delivered: 
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
business day after deposit with an

 

10

--------------------------------------------------------------------------------


 

overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:

 

SuperGen, Inc.

4140 Dublin Boulevard

Suite 200

Dublin, California 94568

Telephone:                                    (925) 560-0100

Facsimile:                                            (925) 560-0101

Attention:                                         Chief Executive Officer

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati, PC

650 Page Mill Road

Palo Alto, California 93404

Telephone:                                    (650) 493-9300

Facsimile:                                            (650) 493-6811

Attention:                                         John V. Roos, Esq.

 

If to the Custodian:

 

Mellon Investor Services LLC

235 Montgomery Street

23rd Floor

San Francisco, California  94104

Telephone:                                    (415) 743-1426

Facsimile:                                            (415) 989-5241

Attention:                                         David Altschul

 

with a copy to:

 

Mellon Investor Services LLC

85 Challenger Road

Ridgefield Park, New Jersey  07660

Attention:                                         Legal Department

 

If to a Secured Party, to its address and facsimile number set forth on Schedule
I, with copies to such Secured Party’s representatives as set forth on Schedule
I, or to such other address and/or facsimile number and/or to the attention of
such other Person as the recipient party has specified by written notice given
to each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of

 

11

--------------------------------------------------------------------------------


 

personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns.  The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
Secured Parties with rights to a majority of the Pledged Collateral.  A Secured
Party may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Secured Party
hereunder with respect to such assigned rights.

 

(h)                                 No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

(i)                                     Survival.  All representations and
warranties made in this Agreement or in any certificate or other document
delivered pursuant to or in connection with this Agreement shall survive the
execution and delivery of this Agreement or such certificate or other document
(as the case may be) or any deemed repetition of any such representation or
warranty.  In addition, the rights of the Custodian under Sections 4 and 5, and
the obligations of the Company under Section 5, shall survive the termination of
this Agreement.

 

(j)                                     Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(k)                                  No Strict Construction.  The language used
in this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.

 

(l)                                     Cumulative Remedies.  The rights and
remedies of the Parties set forth in this Agreement shall be cumulative, and not
exclusive, of any rights and remedies available to it at law or equity or
otherwise.

 

(m)                               Benefit of Agreement.  Subject to Section 8,
this Agreement shall be binding upon and inure to the benefit of the Company,
the Secured Parties and the Custodian and their respective successors and
permitted assigns.

 

(n)                                 No Waiver of Rights.  A failure or delay in
exercising any right, power or privilege in respect of this Agreement will not
be presumed to operate as a waiver, and a single or partial exercise of any
right, power or privilege will not be presumed to preclude any subsequent or
further exercise, of that right, power or privilege or the exercise of any other
right, power or privilege.

 

(o)                                 Continued Effectiveness.  The parties hereto
intend to maintain the validity, effectiveness, enforceability, perfection and
priority of the Security Account Control

 

12

--------------------------------------------------------------------------------


 

Agreement, dated as of February 26, 2003, by and among the parties hereto (the
“Original Securities Account Control Agreement”) and this Agreement is intended,
inter alia, to continue, increase and modify the obligations and indebtedness
secured by the security interests and pledges created under the Original
Securities Account Control Agreement.   Except as specifically provided herein,
this Agreement shall not have the effect of terminating, limiting, modifying or
otherwise affecting the validity, effectiveness, enforceability, perfection and
priority of the security interests or the pledges created under the Original
Securities Account Control Agreement.  Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under,
and as defined in, the Original Securities Account Control Agreement, which
shall remain in full force and effect, except as modified hereby or by
instruments executed concurrently herewith.  All references in the Securities
Purchase Agreement, and all documents related thereto, except as otherwise
expressly provided in such documents, to “the Securities Account Control
Agreement,” “thereto,” “thereof,” “thereunder” or words of like import referring
to the Original Securities Account Control Agreement shall mean the Original
Securities Account Control Agreement as amended and restated by this Agreement.

 

Section 11.  Definitions.   As used in this Agreement:

 

“Affiliate” means, in relation to any specified Person, any other Person
controlled, directly or indirectly, by the specified Person, any other Person
that controls, directly or indirectly, the specified Person or any other Person
directly or indirectly under common control with the specified Person.  For this
purpose, control of any Person means ownership of a majority of the voting power
of the Person.

 

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amended and Restated Securities
Account Control Agreement to be duly executed as of the date written above.

 

COMPANY:

 

 

 

SECURED PARTIES:

 

 

 

 

 

SUPERGEN, INC.

 

 

 

SMITHFIELD FIDUCIARY LLC

 

By:

 

 

By:

 

 

 

Name:

Joseph Rubinfeld

 

Name: Adam J. Chill

 

Title:

President/Chief Executive Officer

 

Title:   Authorized Signatory

 

 

 

 

 

OMICRON MASTER TRUST

 

 

 

 

By:  Omicron Capital L.P., as investment advisor

 

 

 

 

By:  Omicron Capital Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name: Olivier Morali

 

 

 

 

 

Title:   President

 

 

 

 

 

CUSTODIAN:

 

 

 

MAINFIELD ENTERPRISES INC.

 

 

 

 

 

MELLON INVESTOR SERVICES LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name: Avi Vigder

By:

 

 

 

 

Title:   Director

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CRANSHIRE CAPITAL L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name: Mitchell P. Kopin

 

 

 

 

 

Title:   President-Downsview Capital, Inc.,
            The General Partner

 

 

 

 

 

 

 

 

 

OTAPE LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:Richard Cayne

 

 

 

 

 

Title:General Counsel

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

Pledged Shares

 

 

Name of Secured Party

 

AVII Exercise Cap Allocation

 

 

 

Smithfield Fiduciary LLC

 

1,332,601

 

 

 

Omicron Master Trust

 

526,841

 

 

 

Mainfield Enterprises Inc.

 

495,851

 

 

 

Cranshire Capital L.P.

 

154,954

 

 

 

Otato L.P.

 

123,964

 

15

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Secured Parties:

 

 

Smithfield Fiduciary LLC

C/o Highbridge Capital Management, LLC

9 West 57th Street, 27th Floor

New York, New York  10019

Facsimile:                                            (212) 751-0755

Telephone:                                    (212) 287-4720

Attention:                                         Ari J. Storch

Adam J. Chill

 

 

with copy to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York  10022

Facsimile:                                            (212) 593-5955

Telephone:                                    (212) 756-2376

Attention:                                         Eleazer Klein, Esq.

 

 

Omicron Master Trust

c/o Omicron Capital L.P.

810 Seventh Avenue

39th Floor

New York, New York  10019

Facsimile:                                            (212) 803-5269

Telephone:                                    (212) 803-5262

Attention:                                         Olivier Morali

 

with copy to:

 

The Law Offices of Brian Pusch

29 West 57th Street

New York, NY 10019

Attention:                                         Brian Pusch, Esq.

Facsimile:                                            (212) 980-7055

Telephone:                                    (212) 980-0408

 

 

Mainfield Enterprises Inc.

c/o Cavallo Capital Corp.

 

16

--------------------------------------------------------------------------------


 

660 Madison Avenue,

18th Floor

New York, New York  10021

Facsimile:                                            (212) 651-9010

Telephone:                                    (212) 651-9005

Attention:                                         Mor Sagi

 

with copy to:

 

Bryan Cave LLP

1290 Ave of the Americas

New York, NY 10104

Attention:                                         Ken Henderson, Esq.

Facsimile:                                            (212) 541-1357

Telephone:                                    (212) 541-2275

 

Cranshire Capital L.P.

 

c/o Downsview Capital, Inc.

The General Partner

666 Dundee Road, Suite 1901

Northbrook, IL  60062

Facsimile:                                            (847) 562-9031

Telephone:                                    (847) 562-9030

Attention:                                         Mitchell P. Kopin

 

 

Otape LLC

c/o OTA LLC

1 Manhattanville Rd.

Purchase, NY  10577

Facsimile:                                            (914) 694-6335

Telephone:                                    (914) 694-5857

Attention:                                         Paul Masters

 

with copy to:

 

Piper Rudnick LLP

1251 Avenue of the Americas

New York, NY  10020

Attention:                                         Theodore Altman, Esq.

Facsimile:                                            (212) 835-6001

Telephone:                                    (212) 835-6000

 

17

--------------------------------------------------------------------------------